DETAILED ACTION

Claims status
In response to the RCE application filed on 05/25/2021, claims 2, 5, 10 and 13 were cancelled, and thus claims 1, 3-4, 6-9, 11-12, and 14-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-4, 6-9, 11-12, and 14-20 are found to be allowable. Claims 1, 3-4, 6-9, 11-12, and 14-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, resource information for system information SI request, wherein the resource information includes information on a random access (RA)-preamble start index, the RA-preamble start index being a reference parameter for identifying at least one random access preamble for the SI request; 
receiving, from the base station, at least one synchronization signal block (SSB); 
selecting an SSB among the at least one SSB; 
selecting a random access preamble corresponding to the selected SSB from the at least one random access preamble identified based on the RA-preamble start index; and 
transmitting, to the base station, the selected random access preamble for the SI request based on a physical random access channel (PRACH) occasion corresponding to the selected SSB.” in combination with other claim limitations as specified in claims 1, 3-4, 6-9, 11-12, and 14-20.
With respect to claim 1, the closest prior art Rune discloses a method by a terminal for system information (SI) request, the method comprising: receiving, from a base station, resource information for SI request (See Fig. 5: at step 502; receiving a plurality of system information transmission from a network node 200; ¶. [0134]) wherein the resource information includes information on a start index (See Fig. 5: at step 504, determining the indication of the identifier. i.e., start index, associated with the transmission; ¶. [0135]) of one random access preamble for the SI request (See Fig. 4-5: the SI request being triggered by a random access preamble or message 3; ¶. [0006]); receiving, from the base station, at least one synchronization signal block (SSB) (See Figs. 4-5: receiving Sync Signal/block; ¶. [0006] and [0064]).
Peisa further discloses the method of selecting an SSB among the at least one SSB (See Fig. 3: selecting the SS Block corresponding PRACH resource; Page 9, Lines 1-3); identifying a preamble corresponding to the selected SSB (See Fig. 3: the UE to meet the target received power of the RACH preamble associated with the selected SS block and configure the preambles based on the dedicated SS-Blocks; Page, 9, Lines 2-7 and Page 6, Lines 20-30) based on the information on the start index (See Fig. 3: , the UE is also able to indicate SS block (SSB) index, i.e., start index, of the best SS block (i.e. indicating the best DL beam from the gNB) with PRACH resources and/or preambles and the UE to select preamble based on satisfying of the threshold; Page 9, Lines 2-8); and transmitting, to the base station, the preamble for the SI request based on a physical random access channel (PRACH) occasion corresponding to the selected SSB (See Fig. 3: The SSB is associated with a PRACH resource. But there is not always a one-to-one mapping, e.g., a group of SSBs may be associated with the same PRACH resource. Hence, the PRACH resource used for the preamble transmission informs the gNB of which group of SSB beams the UE has selected. Page 11, Lines 10-15).
Neither Rune nor Peisa nor in combination teaches “the method wherein selecting a random access preamble corresponding to the selected SSB from the at least one random access preamble identified based on the RA-preamble start index; and transmitting, to the base station, the selected random access preamble for the SI request based on a physical random access channel (PRACH) occasion corresponding to the selected SSB." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-4, 6-9, 11-12, and 14-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416